Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20180158826 to Cho et al. (Cho).
Regarding Claim 1, Cho teaches a semiconductor device, comprising: 
a substrate 100 having a first lattice constant (of silicon, [0014]); 
a first word line WL positioned in the substrate; and 
a plurality of stress regions SP positioned adjacent to lower portions of sidewalls of the first word line; 
wherein the plurality of stress regions have a second lattice constant (of SiGe, [0031]) , the second lattice constant of the plurality of stress regions is different from the first lattice constant of the substrate.

Regarding Claim 2, Cho teaches the semiconductor device of claim 1, wherein bottoms of the plurality of stress regions are at a vertical level lower than a vertical level of a bottom of the first word line (see Fig. 3 for example).

Regarding Claim 3, Cho teaches the semiconductor device of claim 1, wherein the first word line comprises a first word line trench (That WL is in), a first word line insulating layer 108, a first word line electrode WL, and a first word line capping layer 110, the first word line trench is positioned in the substrate, the first word line insulating layer covers an inner surface of the first word line trench, the first word line electrode is positioned on the first word line insulating layer in the first word line trench, the first word line capping layer is positioned on the first word line electrode in the first word line trench (see manufacturing steps in Figs. 5B showing capping layer 110 is in the trench), the plurality of stress regions are respectively correspondingly positioned attached to lower portions of sidewalls of the first word line insulating layer.

Regarding Claim 8, Cho teaches the semiconductor device of claim 3, wherein sidewalls of the first word line capping layer directly contact an upper portion of the inner surface of the first word line trench (see Fig. 5B, caps 110 directly contact the inner surfaces of the trenches that they are formed in).

Regarding Claim 10, Cho teaches the semiconductor device of claim 1, further comprising a bit line BL above the substrate.

Regarding Claim 11, Cho teaches the semiconductor device of claim 1, further comprising a bit line above the substrate, wherein the bit line comprises a bit line opening, a bit line contact DCC, a bit line bottom electrode 116, a bit line top electrode 118, a bit line mask 120, and a plurality of bit line spacers 124 left and right, the bit line opening is positioned in the substrate, the bit line contact is positioned in the bit line opening (see Fig. 8B), sidewalls of the bit line contact are distanced from sidewalls of the bit line opening (see Fig. 8B), the bit line bottom electrode is positioned on the bit line contact, the bit line top electrode is positioned on the bit line bottom electrode, the bit line mask is positioned on the bit line top electrode, the plurality of bit line spacers respectively cover sidewalls of the bit line mask, sidewalls of the bit line top electrode, sidewalls of the bit line bottom electrode, and the sidewalls of the bit line contact (see Fig. 8B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding Claim 4, Cho teaches the semiconductor device of claim 2, but does not explicitly teach that the vertical level of the plurality of stress regions is lower than the vertical level of the bottom of the first word line about 0.5 nm to about 500 nm.
However, it has long been held that mere changes in size are not inventive absent an unexpected result (MPEP 2144.04(IV)(A)).  In this case, nothing on the record indicates a particular result from the offset of the stress regions from the bottom of the word line trenches. In any event, a claimed range encompassing four orders of magnitude deflates an argument that the range is critical.

Regarding Claim 9, Cho teaches the semiconductor device of claim 3, but does not explicitly teach that a bottom of the first word line trench is flat.  However, it has long been held that mere changes in shape are not inventive absent a new or unexpected result (MPEP 2144.04(IV)(B)).  In this case, the flat surface of the bottom of the trenches/ word lines are described as “in some embodiments” in the specification without any particular benefit or unexpected result.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of U.S. Pat. Pub. No. 20190214455 to Kang et al. (Kang).
Regarding Claim 5, Cho teaches the semiconductor device of claim 2, but does not explicitly teach that the first word line capping layer is formed of a single layer comprising an insulating material having a dielectric constant of about 4.0 or greater.
However, in analogous art, Kang teaches that a high K dielectric is a substitute for silicon oxide, the material suggested by Cho, see MPEP 2144.06(I). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of U.S. Pat. Pub. No. 20130153982 to Lin.
Regarding Claim 6, Cho teaches the semiconductor device of claim 3, but does not explicitly teach that the first word line capping layer is formed of a stacked layer comprising a bottom capping layer and a top capping layer, the bottom capping layer is positioned on the first word line electrode, the top capping layer is positioned on the bottom capping layer, the bottom capping layer is formed of hafnium oxide, zirconium oxide, aluminum oxide, titanium oxide, lanthanum oxide, strontium titanate, lanthanum aluminate, yttrium oxide, gallium (III) trioxide, gadolinium gallium oxide, lead zirconium titanate, or barium strontium titanate, the top capping layer is formed of silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, or fluoride-doped silicate.
However, in analogous art, Lin teaches a bottom capping layer 326 made of a high K such as zirconium or titanium oxide [0029] and a top capping layer 328 made of silicon oxide [0033].  It would have been obvious to the person of ordinary skill at the time of filing to modify Cho with the structure of Lin in order to reduce the influence of adjacent elements [0002].

Regarding Claim 7, Cho and Lin teach the semiconductor device of claim 3, wherein sidewalls of the first word line capping layer 326 directly contacts an upper portion of an inner surface of the first word line insulating layer 322 (see Fig. 4 of Lin).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVREN SEVEN/Primary Examiner, Art Unit 2812